DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	The Applicant's amendments filed on May 10, 2021, were received. Claims 1 and 3-5 have been amended. Claim 2 has been cancelled. Therefore, Claims 1 and 3- 14 are pending in this office action. 

3.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 10, 2021.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abigail Griffin on August 9, 2021.
5.	The application has been amended as follows: 
IN THE CLAIMS:
In Claim 3, line 3, delete “in step b)”.

Claim Rejections - 35 USC § 102
6.	The rejection of Claims 1-10 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Bito (US 2013/0140886 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-6 the Remarks dated May 10, 2021.

Claim Rejections - 35 USC § 103
7.	The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Bito (US 2013/0140886 A1), as applied to Claims 1-10 and 12-14, has been overcome based on the amendments to the Claims and the arguments presented on pages 5-6 the Remarks dated May 10, 2021.

Reasons for Allowance
8.	Claims 1 and 3-14 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closet prior art, Bito (US 2013/0140886 A1), teach a method for detecting an internal short circuit in an electrical energy storage device and determining an abnormality between two battery packs of a battery system based on a temperature ratio and a current ratio, wherein the current values are single measured values for a respective battery pack. The closest prior art do not teach, fairly suggest, or render obvious a method for detecting an internal short circuit in an electrical energy storage device including determining differential current values for a first electrical energy storage and differential current values for a second electrical energy storage and determining an electrical short-circuit current in the first electrical energy storage unit based on the determined differential current values for the first electrical energy storage and the determined differential current values for the second electrical energy storage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725